Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .			
1.	Claims 1-12 and 14 are presented for examination.
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after notice of allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/21 has been entered.
3.      	The text of those applicable section of Title 35, U.S. Code not included in this action can be found in the prior Office Action.

				Response to Amendment and Arguments
4.	Applicant amended independent claim 1 to further specify:
		1) the data processing system (3) at least one technical device (4) can be selected and at least one service function can be realised with the technical device (4), wherein the at least one service function comprises at least one room function, wherein air-conditioning or brightness is controllable.
5.	Applicant's arguments with respect to amended claims have been fully considered but in moot in view of new ground of rejection.
1 is introduced in response to amended claims. The teachings of Cao et al., CN106203208 as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended claims.
		Regarding 1) Sharood discloses the data processing system (3) at least one technical device (4) can be selected and at least one service function can be realised with the technical device (4), wherein the at least one service function comprises at least one room function, wherein air-conditioning or brightness is controllable [figures 7a-7c; col. 6, lines 19-23, col. 11, lines 1-12, 22-31; col. 13, lines 60-67; col. 14, lines 1-14; col. 24, lines 1-29].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cao et al., CN106203208 incorporate the teachings of Sharood et al. US Patent no. US 6453687 because they all directed to a data processing system at least one technical device can be selected and at least one service function. The specify teachings of Sharood et al. US Patent no. US 6453687 stated above would have further enhanced the functionality and performance of Cao system to obtain predictable results.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-12 and 14 rejected under 35 U.S.C. 103 as being unpatentable Cao et al. (Cao), CN106203208 in view of Sharood et al. (Sharood), US Patent no. US 6453687.
As per claim 1, Cao discloses Room control system for a room-in-room (6) [hotel goods consumption control system], comprising at least one input unit (1), at least one display unit (2) and a data processing system (3) interacting with the input unit (1) and the display unit (2), where with the data processing system (3) at least one technical device (4) can be selected and at least one service function can be realised with the technical device (4) [figure 1; English translation, page 2, lines 58-66]; 
wherein the data processing system with a data storage facility allows a booking system [server system] to be set up and thus a room utilisation plan, wherein the booking system corresponds with an access function [figures 1, 2; English translation, page 3, lines 1-17, 45-64; page 4, lines 20-36; page 5, lines 32-41].
Cao fails to teach that the at least one service function comprises at least one 
room function, wherein air-conditioning or brightness is controllable.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cao incorporate the teachings of Sharood because they all directed to a data processing system at least one technical device can be selected and at least one service function. The specify teachings of Sharood stated above would have further enhanced the functionality and performance of Cao system to obtain predictable results.
As per claim 2, Cao discloses that the service function further constitutes an access function and/or a service function available in the room-in-room (6) [figure 1; abstract all; English translation, page 3, lines 34-37, 45-64]. 
 As per claim 3, Cao discloses that the input units (1) and/or display units (2) are arranged inside and/or outside the room-in-room (6) and/or connected with the data processing system (3) directly or indirectly via wireless or wired data connections [figure 1; English translation, page 2, lines 45-47; page 4, lines 33-36, 50-52].
 As per claim 4, Cao discloses that the input units (1) and/or display units (2) are connected with each other [figure 1; English translation, page 2, lines 45-47; page 4, lines 33-52]. 
 As per claim 5, Cao discloses that for the realisation of the room function and/or the realisation of the access function and/or the realisation of the service functions 
 As per claim 6, Cao discloses characterised in that with the at least one input unit (1) and/or at least one display unit (2) and/or the data processing system (3) and/or the at least one technical device (4) and/or the at least one final control element (3) at least one sensor is connected where the at least one service function is allocated to at least one sensor where the at least one sensor is located inside and/or outside the room-in-room (6) [figure 1; English translation, page 3, lines 34-64; page 4, lines 20-26]. 
 As per claim 7, Cao discloses characterised in that the room control system is designed for several corresponding and/or independent rooms (6) [figure 1, English translation, page 3, lines 34-44]. 
 As per claim 8, Cao discloses that characterised in that the data processing system (3) includes a data storage facility [figure 1; English translation, page 2; lines 67-71; page 3, lines 34-49]. 
 As per claim 9, Cao discloses that procedure for the control of service functions,  such as room functions, access functions and service functions for a room-in-room (6) via a room control system according to claim 1, characterised in that target values and data for the service functions, which include at least one room function, are entered or specified by user input via at least one input unit (1) and/or or one sensor, the corresponding target values and data is transferred to the data processing system (3) of the room control system, the data processing system (3) process the target values and data (if applicable) and the final control elements (5) and/or technical devices (4) 
As per claim 10, Cao teaches of characterised in that the identification data of the users is recorded via an input unit (1) for the authorisation system located inside and/or outside the room-in-room (6).  the respective identification data is transferred to the data processing system (3) of the room control system and that the data processing system (3) by comparison with existing data determines authorisations and according to the determined authorisations selects final control elements (5) and/or room equipment (4) for the room function, the access control devices (4) for the locking function and/or the office equipment (4) for the service functions [figure 1; English translation, page 3, lines 1-17, 45-64; page 4, lines 20-36; page 5, lines 32-41]. 
 As per claim 11, Cao discloses that characterised in that the target values and data is transmitted by the data processing system (3) to at least one display unit (2) [figure 1; English translation, page 2, lines 45-47; page 4, lines 33-52]. 
 As per claim 12, Cao discloses that characterised in that by entering via one of the input units (1) the data processing system (3) generates and stores an editable user profile from user-specific target values and/or selects technical devices (4) according to 
 
 As per claim 14, Cao discloses that characterised in that the data processing system (3) monitors the service functions of the room control system and status data is transferred to at least one of the display units (2) [figure 1; English translation, page 2, lines 45-47; page 4, lines 33-52]. 

8. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Aug. 11, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sharood is cited in prior office action.